         Case 1:19-cr-00235-PGG Document 39 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                            ORDER

MICHAEL MCCANTS,                                             19 Cr. 235 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing currently scheduled for August 27, 2021 is adjourned to February

28, 2022 at 3:00 p.m. Any submission on behalf of the Defendant is due on February 7, 2022,

and any submission by the Government is due on February 14, 2022.

Dated: New York, New York
       August 4, 2021
